DETAILED ACTION
1.	The amendment filed 7/29/22 is acknowledged. Claims 1-22 are currently pending. Examiner finds Applicant's amendments to independent claims 1, 9 and 16 indefinite and need further clarity and therefore makes this rejection final. Claims 2-4, 6-7, 10-11, 13-15, and 17-22 depend from claims 1, 9 and 16 and are rejected based on the dependency. Additional rejections are set forth Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
This action is a final rejection and is intended to close the prosecution of this application.  Applicant's reply under 37 CFR 1.113 to this action is limited either to an appeal to the Board of Patent Appeals and Interferences or to an amendment complying with the requirements set forth below.
If applicant should desire to appeal any rejection made by the examiner, a Notice of Appeal must be filed within the period for reply identifying the rejected claim or claims appealed.  The Notice of Appeal must be accompanied by the required appeal fee. 
If applicant should desire to file an amendment, entry of a proposed amendment after final rejection cannot be made as a matter of right unless it merely cancels claims or complies with a formal requirement made earlier.  Amendments touching the merits of the application which otherwise might not be proper may be admitted upon a showing a good and sufficient reasons why they are necessary and why they were not presented earlier.
A reply under 37 CFR 1.113 to a final rejection must include the appeal from, or cancellation of, each rejected claim.  The filing of an amendment after final rejection, whether or not it is entered, does not stop the running of the statutory period for reply to the final rejection unless the examiner holds the claims to be in condition for allowance.  Accordingly, if a Notice of Appeal has not been filed properly within the period for reply, or any extension of this period obtained under either 37 CFR 1.136(a) or (b), the application will become abandoned.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	Claims 1, 9 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The following limitation makes the claim unclear when Applicant intends the folding of the backrest to occur “wherein the pushchair seat is configured such that a rotation of the distal section relative to the proximal section for folding the backrest together occurs before or at least partially during or after a rotation of the proximal section relative to the seating surface for flattening the pushchair seat”. Claims 2-4, 6-7, 10-11, 13-15 and 17-21 depend from claims 1,9 and 16 and are rejected based on the dependency.
2.	Claims 4 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The following limitations makes the claims unclear with the use of multiple different angle combinations:  “wherein the proximal section and the distal section in the backrest usage position enclose an angle of at least 170°, or the proximal section and the distal section in the backrest storage position enclose an angle of less further preferably lie at least approximately against each other or the proximal section and seating surface in the proximal section usage position enclose an angle of 90° to 180° or the proximal section and seating surface in the proximal section storage position enclose an angle of more than 150° or less than 20°.”.
3.	Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The following limitation makes the claim unclear with the use of the alternative term “or”: “wherein for folding into the backrest usage position the distal section is rotatable forward or backward or downward relative to the proximal section”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


1.    Claims 16-17 and 20-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thomas (Previously Presented Foreign Prior Art AT90853B).
 [Claim 16] Regarding claim 16, Thomas discloses a pushchair seat (Thomas, see annotated FIGS 2 and 6 and Applicant’s annotated FIGS 5-6 which share similar foldable structure) for mounting on a pushchair chassis (Thomas, see annotated FIGS 2 and 6) the pushchair seat comprising: a seating surface (Thomas, see annotated FIGS 2 and 6); and a backrest (Thomas, see annotated FIGS 2 and 6) wherein the backrest has a distal section (Thomas, see annotated FIGS 2 and 6) and a proximal section (Thomas, see annotated FIGS 2 and 6) rotatable relative to the distal section (Thomas, see annotated FIGS 2 and 6) such that the backrest is foldable from an unfolded backrest usage position (Thomas, see annotated FIGS 2 and 6) to a folded backrest storage positions (Thomas, see annotated FIGS 2 and 6); wherein the pushchair seat is configured such that a rotation of the distal section relative to the proximal section for folding the backrest together occurs before or at least partially during or after a rotation of the proximal section relative to the seating surface for flattening the pushchair seat (Thomas, see annotated FIGS 2 and 6) and wherein the proximal section of the backrest is rotatably connected to the seating surface (Thomas, see annotated FIGS 2 and 6. The seat and proximal backrest are connected in use and the seat rotates relative to proximal backrest to fold).

    PNG
    media_image1.png
    869
    737
    media_image1.png
    Greyscale





    PNG
    media_image2.png
    794
    754
    media_image2.png
    Greyscale






[Claim 17] Regarding claim 17, Thomas discloses the pushchair seat according to claim 16, wherein the proximal section is rotatable relative to the seating surface of the pushchair seat such that the proximal section can be transferred from an upright proximal section usage position to a flattened proximal section storage position (Thomas, see annotated FIGS 2 and 6 where the seat and proximal backrest are connected in use and the seat rotates relative to proximal backrest to fold).
[Claim 20] Regarding claim 20, Thomas discloses the pushchair seat according to claim 16, wherein for folding into the backrest usage position the distal section is rotatable forward or backward or downward relative to the proximal section (Thomas, see annotated FIGS 2 and 6).
[Claim 21] Regarding claim 21, Thomas discloses the pushchair seat according to claim 16, wherein proximal and distal sections can be locked against each other in the backrest usage position or in the backrest storage position or the proximal section and seating surface can be locked against each other in the proximal section usage position or in the proximal section storage position (Thomas is locked in use to support a child therein).
[Claim 22] Regarding claim 22, Thomas discloses the pushchair seat according to claim 16, wherein a locking of the proximal section relative to the seating surface can be adjusted or released by a rotation of the distal section relative to the proximal section or a locking of the proximal section relative to the distal section can be adjusted or released by a manual actuating device (Thomas teaches a manual folding operation such that a locking of the proximal section relative to the distal section is released by a manual actuating device).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Thomas (Foreign Prior Art AT90853B).
[Claim 18] Regarding claim 18, Thomas discloses the pushchair seat according to claim 16, wherein a length of the distal section which is 0.5 to 1.5 times a length of the proximal section (Regarding relative dimensions see Gardner V. TEC Svst, 725 F.2d 1339,  220 USPQ 777 (Fed. Cir. 1984), the Court held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In this case, the distal and proximal backrest portions can have a desired length ratio that is different without altering the operation of the carriage. Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have modified Thomas to have proximal and distal portions of different length to solve ergonomic issues for users of different heights.

Allowable Subject Matter
1.	Claims 2-3, 7, 10-11, 13-15 are rejected based on the independent claim rejections under 35 U.S.C. 112(b) and may be allowable if the rejections are overcome in the independent claims and rewritten to include the indicated dependent claims and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be found on the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J TRIGGS whose telephone number is (571)270-3411.  The examiner can normally be reached on 9AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on (571)272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES J TRIGGS/Examiner, Art Unit 3614                                                                                                                                                                                                        
/JAMES M DOLAK/Primary Examiner, Art Unit 3618